
	

113 HRES 502 IH: Congratulating the Minority Business Development Agency on its 45th anniversary and commending its achievements in fostering the establishment and growth of minority businesses in the United States.
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 502
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Rush submitted the following resolution; which was referred to the Committee on Financial Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Congratulating the Minority Business Development Agency on its 45th anniversary and commending its
			 achievements in fostering the establishment and growth of minority
			 businesses in the United States.
	
	
		Whereas the success of minority businesses is a critical component of a robust economy in the
			 United States;
		Whereas minority businesses employ 5,800,000 people and generate $1 trillion to the economy of the
			 United States;
		Whereas minority businesses are supporting the global competitiveness of the United States by
			 utilizing the most effective export capabilities of any segment of the
			 United States economy;
		Whereas minority businesses are more likely to generate revenue through exports compared to
			 non-minority businesses due to language capabilities, cultural competence,
			 ancestral ties, and business agility;
		Whereas, in 1969, there were 322,000 minority businesses with $11,000,000,000 in gross receipts and
			 the number of minority businesses has continued to increase to nearly
			 6,000,000 as estimated by the United States Census Bureau;
		Whereas the Minority Business Development Agency was established by Executive Order 11458 on March
			 5, 1969;
		Whereas the Minority Business Development Agency has operated for 45 years as the only Federal
			 agency created specifically to serve and foster the growth of minority
			 entrepreneurs;
		Whereas the Minority Business Development Agency operates a nationwide network of MBDA Business
			 Centers to assist with the expansion and competitiveness of the rapidly
			 growing minority business community;
		Whereas, in fiscal year 2013, the Minority Business Development Agency helped minority businesses
			 gain access to over $4,800,000,000 in contracts and capital, which
			 contributed in excess of 25,000 American jobs created or retained;
		Whereas, since 1969, the Minority Business Development Agency has served nearly 660,000 minority
			 businesses and assisted in securing more than $25,000,000,000 in contracts
			 and capital for these minority businesses; and
		Whereas the long-term strategic direction of the Minority Business Development Agency is to achieve
			 entrepreneurial parity so that the number of businesses that are minority
			 businesses is proportional to the minority population: Now, therefore, be
			 it
	
		That the House of Representatives—
			(1)congratulates the Minority Business Development Agency on its 45th anniversary;
			(2)commends the Minority Business Development Agency for its achievements in fostering the
			 establishment and growth of minority businesses; and
			(3)encourages the Minority Business Development Agency to continue its efforts to assist minority
			 businesses as minority businesses continue to strengthen communities,
			 create jobs, and contribute to the health of the economy of the United
			 States.
			
